   Case 3:19-cv-00038-DHB-BKE Document 35 Filed 06/02/20 Page 1 of 2

                                                                                     u

                                                                     .O,
                                                                           - V/- • ..(C ^ Culfill
                                                                        AUGUSTA D!V.
                     IN THE UNITED STATES DISTRICT COURT ^
                                                                   4O JiJN -2 PM 3: 22
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                 CLERK-JibcIsA
                                  DUBLIN DIVISION                     SO.DfST 0F%A.
TROY DELMAR JOHNSON.                       )
                                          )
             Plaintiff,                   )
                                         )
       V.                                 )           CV 319-038
                                          )
CI-IERIE PRICE, Deputy Warden of Care and )
Treatment; LIEUTENANT WILLIE CARR; )
SERGEANT FRANKEY HICKS; OFFICER )
SMITH; CHARLSE MITZI HALL, Director )
of Nurses at Johnson State Prison; NURSE  )
MARILYN FANN; NURSE CONSTANCE )
PULLINS; NURSE DEAN; and NURSE            )
PERLEAN ROGERS,                           )
                                          )
              Defendants.                 )



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magisti'ate Judge as its opinion,

DISMISSES without prejudice Plaintiffs claims against Defendants Dean and Smith for

failure to timely effect service, and DISMISSES these two Defendants from this case. The

Court also GRANTS the motion to dismiss filed by the remaining seven Defendants, (doc.

no. 26), and DISMISSES this case. The Court DIRECTS the Clerk to enter an appropriate
   Case 3:19-cv-00038-DHB-BKE Document 35 Filed 06/02/20 Page 2 of 2




judgment of dismissal and CLOSE this civil action.

       SO ORDERED this              day of June, 2020, at Augusta, Georgia.



                                                                              r



                                         UNITED STATES DISTRICT JUDGE




                                           2
